933 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James W. BARNES, Plaintiff-Appellant,v.SHELBY COUNTY CORRECTIONAL CENTER, Defendant,Shelby County Government, E.B. Freeman, Superintendent,SCCC, Bertha Calhoun, Counselor, SCCC, MinnieKimball, Counselor, SCCC, G. Branch,Supervisor of FoodDistribution SCCC,Defendants-Appellees.
No. 91-5468.
United States Court of Appeals, Sixth Circuit.
May 21, 1991.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.  A review of the documents before the court indicates that the judgment dismissing the civil rights action was entered February 6, 1991.  Plaintiff filed a notice of appeal on February 26, 1991 (appeal No. 91-5278).  An order denying pauper status was filed February 28, 1991.  Plaintiff filed a duplicate notice of appeal on April 1, 1991, in which he changed the date of service (appeal No. 91-5468).


2
Appeal No. 91-5468 is a duplicate appeal.  Fed.R.App.P. 24(a) provides that if pauper status is denied by the district court a motion for pauper status may be filed with the appellate court.  Such a motion was filed in appeal No. 91-5278.  Any issue which plaintiff seeks to have this court review should be raised in appeal No. 91-5278.


3
Accordingly, it is ORDERED that appeal No. 91-5468 be, and it hereby is, dismissed.  Rule 8(a), Rules of the Sixth Circuit.